UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7681


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHON CRAIG SINGLETON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:05-CR-00030-JPJ-2; 1:08-CV-80083-JPJ-MFU)


Submitted:   April 28, 2011                    Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathon Craig Singleton, Appellant Pro Se.         Jennifer R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jonathon Craig Singleton seeks to appeal the district

court’s    order    accepting      the      recommendation          of   the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2010) motion.           The order is not appealable unless a circuit

justice   or     judge    issues   a     certificate      of    appealability.              28

U.S.C. § 2253(c)(1) (2006).              A certificate of appealability will

not    issue    absent    “a   substantial        showing      of    the    denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,      537      U.S.      322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Singleton has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3